Exhibit 99.1 YEAR DEVELOPED LEASABLE OR AREA PERCENT LEASED MAJOR LEASES GROCER LOCATION LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANTNAME GLA TENANTNAME GLA ALABAMA HOOVER 77.8 MARSHALLS PETCO TARGET (6) ARIZONA GLENDALE 100.0 MOR FURNITURE FOR LESS MICHAELS WALMART (6) MESA 99.5 FLOOR & DECOR MEGA FURNITURE WINCO FOODS (6) MESA (5) 95.8 BASS PRO SHOPS OUTDOOR WORLD HOME DEPOT WALMART MESA 95.9 MOR FURNITURE FOR LESS MICHAELS TARGET (6) PEORIA 100.0 JCPENNEY JO-ANN FABRICS TARGET (6) PHOENIX 95.8 BURLINGTON MICHAELS PHOENIX 80.3 HOME DEPOT PHOENIX 95.2 COSTCO FALLAS PAREDES RANCH MARKET (6) PHOENIX 98.0 TRADER JOE'S SAFEWAY PHOENIX 100.0 MICHAELS WALMART PHOENIX 96.5 WALMART JCPENNEY COSTCO SUN CITY 97.4 CVS SAFEWAY (6) TEMPE 100.0 WHOLE FOODS MARKET CALIFORNIA ALHAMBRA 100.0 JO-ANN FABRICS COSTCO ANAHEIM 100.0 NORTHGATE GONZALEZ MARKETS ANAHEIM PRU 99.5 FOREVER 21 SMART & FINAL EXTRA! EL SUPER ANAHEIM 82.9 RITE AID U.S. POSTAL SERVICE RALPH'S ANAHEIM PRU 92.5 HARBOR FREIGHT TOOLS DOLLAR TREE STATER BROTHERS BELLFLOWER 97.1 PLANET FITNESS STATER BROTHERS CARLSBAD 96.9 MARSHALLS DOLLAR TREE CARMICHAEL 99.2 HOME DEPOT FALLAS PAREDES WALMART NEIGHBORHOOD MARKET CHICO 95.0 EVANS FURNITURE GALLERIES BED BATH & BEYOND FOOD MAXX CHICO 92.9 RALEY'S CHINO PRU 79.0 LA CURACAO ROSS DRESS FOR LESS TARGET (6) CHINO PRU 99.0 DOLLAR TREE PETSMART ALBERTSONS (6) CHINO HILLS 91.5 STATER BROTHERS CHULA VISTA 100.0 WALMART NAVCARE COSTCO COLMA 91.1 MARSHALLS NORDSTROM RACK CORONA 99.1 COSTCO HOME DEPOT 99 RANCH MARKET (6) CORONA 89.8 PETSMART VONS COVINA KIR 92.8 LOWE'S HOME CENTER SKYZONE ALDI CUPERTINO (5) 96.8 99 RANCH MARKET DALY CITY (5) 99.6 HOME DEPOT BURLINGTON SAFEWAY DUBLIN PRU 100.0 ORCHARD SUPPLY HARDWARE MARSHALLS EL CAJON CPP 100.0 RITE AID ROSS DRESS FOR LESS ELK GROVE PRU 97.7 24 HOUR FITNESS BEL AIR MARKET ENCINITAS PRU 100.0 KOHL'S TOTAL WOMAN GYM AND ATMOSPHERE ESCONDIDO (5) PRU 91.6 LA FITNESS CVS VONS FAIR OAKS PRU 96.2 RALEY'S FREMONT PRU 92.9 BED BATH & BEYOND MARSHALLS SAFEWAY FREMONT (5) PRU 95.5 CVS 24 HOUR FITNESS SAVE MART FRESNO 100.0 BED BATH & BEYOND ROSS DRESS FOR LESS SPROUTS FARMERS MARKET GARDENA PRU 100.0 DAISO JAPAN 99 RANCH MARKET GRANITE BAY PRU 92.9 RALEY'S HAYWARD 95.9 99 CENTS ONLY STORE BIG LOTS HUNTINGTON BEACH PRU 91.2 CVS CRUNCH FITNESS VONS JACKSON 98.2 RALEY'S LA MIRADA 98.8 UFC GYMS U.S. POSTAL SERVICE ALBERTSONS (6) LA VERNE 93.4 MARSHALLS STAPLES TARGET LAGUNA HILLS OJV 100.0 MACY'S LINCOLN 93.1 CVS SAFEWAY LIVERMORE PRU 93.2 ROSS DRESS FOR LESS DOLLAR TREE TARGET (6) LOS ANGELES (5) 99.2 FACTORY 2-U RITE AID RALPHS/FOOD 4 LESS LOS ANGELES PRU 98.6 KMART CVS SUPERIOR MARKETS MONTEBELLO KIR 100.0 SEARS TOYS R US/BABIES R US NAPA 100.0 TARGET HOME DEPOT RALEY'S NORTHRIDGE 93.5 DSW SHOE WAREHOUSE SUPER KING MARKET NOVATO 97.0 RITE AID DOLLAR TREE SAFEWAY OCEANSIDE PRU 98.4 SEARS OUTLET ROSS DRESS FOR LESS OCEANSIDE PRU 96.7 LAMPS PLUS TRADER JOE'S PACIFICA (5) 91.9 ROSS DRESS FOR LESS RITE AID SAFEWAY PACIFICA (5) PRU 91.8 RITE AID SAFEWAY PLEASANTON OJV 100.0 MACY'S POWAY 90.7 STEIN MART HOME GOODS REDWOOD CITY 92.0 ORCHARD SUPPLY HARDWARE COSTCO (6) RIVERSIDE 96.4 BURLINGTON ROSEVILLE 100.0 DICK'S SPORTING GOODS ROSS DRESS FOR LESS SPROUTS FARMERS MARKET ROSEVILLE 100.0 SAFEWAY SAN DIEGO OJV 100.0 NORDSTROM SAN DIEGO KIR 100.0 24 HOUR FITNESS H MART SAN DIEGO CPP 100.0 PRICE SELF STORAGE COSTCO REGIONAL OFFICE COSTCO SAN DIEGO 100.0 CLAIM JUMPER COSTCO (6) SAN DIEGO PRU 100.0 TJ MAXX HOME GOODS SPROUTS FARMERS MARKET SAN DIEGO 100.0 NAMASTE PLAZA SUPERMARKET SAN DIEGO 100.0 VONS (6) SAN DIEGO 98.9 ALBERTSONS SAN DIMAS PRU 100.0 STEIN MART ROSS DRESS FOR LESS TRADER JOE'S SAN JOSE (5) PRU 61.2 FOOD MAXX (6) SAN LEANDRO PRU 90.8 ROSS DRESS FOR LESS MICHAELS SAN LUIS OBISPO 91.4 MICHAELS CVS VONS SAN RAMON KIR 78.2 PETCO SANTA ANA 100.0 HOME DEPOT SANTA CLARITA 97.7 VALLARTA SUPERMARKETS SANTA ROSA 92.5 ACE HARDWARE RALEY'S (6) SANTEE 98.6 24 HOUR FITNESS BED BATH & BEYOND TARGET (6) TEMECULA KIR 98.6 KMART TRISTONE THEATRES FOOD 4 LESS TEMECULA CPP 93.2 WALMART KOHL'S SPROUTS FARMERS MARKET TORRANCE KIR 100.0 SEARS OUTLET UFC GYMS TRADER JOE'S TRUCKEE 100.0 SAVE MART (6) TRUCKEE 95.0 SAFEWAY (6) TUSTIN OJV 98.0 TARGET AMC THEATRES WHOLE FOODS MARKET TUSTIN PRU 96.5 RITE AID CRUNCH FITNESS HAGGEN TUSTIN PRU 91.2 MICHAELS TRADER JOE'S RALPH'S UPLAND PRU 97.8 HOME DEPOT HOBBY LOBBY VALENCIA PRU 96.6 CVS RALPH'S VISTA PRU 95.8 CVS ALBERTSONS WALNUT CREEK PRU 94.4 CENTURY THEATRES COST PLUS WORLD MARKET WESTMINSTER PRU 100.0 HOWARD'S APPLIANCES & FLAT SCR PAVILIONS WINDSOR 96.1 CVS SAFEWAY YORBA LINDA 100.0 DICK'S SPORTING GOODS BED BATH & BEYOND COLORADO ARVADA 84.4 RITE AID TARGET (6) AURORA (5) 98.9 ROSS DRESS FOR LESS TJ MAXX AURORA 80.9 KING SOOPERS (6) AURORA 88.7 ALBERTSONS COLORADO FABRICS COLORADO SPRINGS 85.6 CAMERONS PRODUCTS DOLLAR TREE DENVER 100.0 SAVE-A-LOT ENGLEWOOD 87.6 HOBBY LOBBY FORT COLLINS 100.0 KOHL'S GUITAR CENTER SAM'S CLUB (6) GREELEY 85.5 BED BATH & BEYOND MICHAELS SPROUTS FARMERS MARKET HIGHLANDS RANCH 94.4 ACE HARDWARE TJ MAXX LAKEWOOD 93.2 SAFEWAY LITTLETON 94.7 OFFICE DEPOT TUESDAY MORNING KING SOOPERS CONNECTICUT BRANFORD KIR 98.0 KOHL'S BIG Y DANBURY 100.0 WALMART MARSHALLS ENFIELD KIR 94.4 KOHL'S BEST BUY FARMINGTON 76.1 NORDSTROM RACK LA FITNESS HAMDEN 99.0 WALMART BON-TON NORTH HAVEN 99.2 HOME DEPOT DICK'S SPORTING GOODS COSTCO WILTON 87.2 BOW TIE CINEMAS STOP & SHOP DELAWARE DOVER 100.0 NEWARK (2) - - WILMINGTON 100.0 BURLINGTON RAYMOUR & FLANIGAN FURNITURE SHOPRITE YEAR DEVELOPED LEASABLE PERCENT OR AREA LEASED MAJOR LEASES GROCER LOCATION LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA FLORIDA ALTAMONTE SPRINGS 80.1 DSW SHOE WAREHOUSE PETCO WHOLE FOODS MARKET BOCA RATON (5) - - BONITA SPRINGS 98.2 PUBLIX BOYNTON BEACH KIR 96.0 BURLINGTON ALBERTSONS BRANDON KIR 96.1 BED BATH & BEYOND ROSS DRESS FOR LESS TARGET (6) CAPE CORAL 87.2 CAPE CORAL 100.0 ROSS DRESS FOR LESS STAPLES PUBLIX CLEARWATER 99.0 HOME DEPOT JO-ANN FABRICS CORAL SPRINGS 100.0 BIG LOTS CORAL SPRINGS 100.0 TJ MAXX DISCOVERY CLOTHING CO. DANIA BEACH (2) - - DELRAY BEACH 97.6 PUBLIX FORT LAUDERDALE 92.0 REGAL CINEMAS LA FITNESS HOLLYWOOD 96.1 HOME DEPOT KMART BJ'S WHOLESALE CLUB HOMESTEAD OJV 100.0 MARSHALLS OFFICEMAX PUBLIX HOMESTEAD 100.0 PUBLIX (6) JACKSONVILLE (2) 96.6 HAVERTY'S HHGREGG WALMART (6) JACKSONVILLE 98.1 PUBLIX JACKSONVILLE 99.3 STEIN MART SEARS OUTLET KEY LARGO KIR 95.4 KMART BEALLS OUTLET PUBLIX LAKELAND 96.9 HOBBY LOBBY STEIN MART LARGO 88.6 OLD TIME POTTERY YOUFIT HEALTH CLUBS ALDI LARGO 84.6 LA FITNESS ROSS DRESS FOR LESS PUBLIX LAUDERHILL 90.3 BABIES R US STAPLES PRESIDENTE SUPERMARKET LEESBURG 100.0 MARATHON 92.1 KMART WINN-DIXIE MELBOURNE 82.7 RADIAL WALGREENS MERRITT ISLAND 100.0 PUBLIX MIAMI (5) OJV 100.0 ORCHARD SUPPLY HARDWARE WINN-DIXIE MIAMI OJV 100.0 WINN-DIXIE (6) MIAMI 100.0 HOME DEPOT MIAMI OJV 98.6 BABIES R US WINN-DIXIE (6) MIAMI 97.0 WALGREENS PUBLIX MIAMI 97.6 KMART HOBBY LOBBY MIAMI 100.0 PUBLIX MIAMI 97.7 PUBLIX MIAMI 89.7 BUY BUY BABY MICHAELS PUBLIX MIAMI 99.3 LITTLE VILLAGE LEARNING CENTER WINN-DIXIE MIAMI 100.0 WINN-DIXIE MIAMI 100.0 PETCO PARTY CITY MIRAMAR OJV 93.3 24 HOUR FITNESS MOUNT DORA 96.6 ROSS DRESS FOR LESS TJ MAXX NORTH MIAMI BEACH 97.2 WALGREENS PUBLIX ORLANDO KIR 100.0 GOLD'S GYM PGA TOUR SUPERSTORE ORLANDO 89.7 24 HOUR FITNESS TJ MAXX TARGET (6) ORLANDO 98.6 MARSHALLS HOME GOODS TARGET (6) ORLANDO 98.3 THE FRESH MARKET OVIEDO 100.0 PUBLIX PENSACOLA 100.0 PUBLIX PLANTATION OJV 95.9 LUCKY'S MARKET POMPANO BEACH 100.0 HOME GOODS ULTA WHOLE FOODS MARKET SAINT PETERSBURG 80.1 YOUFIT HEALTH CLUBS DOLLAR TREE KASH N' KARRY (3) SARASOTA 90.0 TJ MAXX OFFICEMAX TALLAHASSEE 95.6 STEIN MART HOME GOODS THE FRESH MARKET TAMPA KIR 87.1 BEST BUY JO-ANN FABRICS TAMPA 97.7 AMERICAN SIGNATURE ROSS DRESS FOR LESS SPROUTS FARMERS MARKET TAMPA 100.0 LOWE'S HOME CENTER WEST PALM BEACH (5) 100.0 FLORIDA SCHOOL FOR DANCE WEST PALM BEACH 91.0 PUBLIX WEST PALM BEACH 100.0 PUBLIX (6) WINTER HAVEN OJV 100.0 BIG LOTS JO-ANN FABRICS SAVE-A-LOT (6) YULEE 82.4 PETCO DOLLAR TREE TARGET (6) GEORGIA ALPHARETTA 98.5 KROGER ATLANTA (5) 97.3 PLANET FITNESS MR. CUE'S BILLIARDS & BURGERS KROGER ATLANTA 100.0 ONELIFE ATLANTA FITNESS MARSHALLS AUGUSTA KIR 91.7 HOBBY LOBBY HHGREGG TARGET (6) AUGUSTA 89.4 TJ MAXX ROSS DRESS FOR LESS DULUTH 100.0 WHOLE FOODS MARKET FLOWERY BRANCH 100.0 PUBLIX LAWRENCEVILLE 100.0 HOBBY LOBBY AMC THEATRES LILBURN 100.0 KROGER PEACHTREE CITY 94.9 KMART KROGER SAVANNAH 97.6 BED BATH & BEYOND TJ MAXX SAVANNAH 98.2 HHGREGG ROSS DRESS FOR LESS SNELLVILLE KIR 96.8 KOHL'S BELK IOWA CLIVE 100.0 KMART DUBUQUE 100.0 SHOPKO ILLINOIS BATAVIA KIR 93.3 KOHL'S HOBBY LOBBY ALDI BLOOMINGTON 96.4 TOYS R US/BABIES R US BARNES & NOBLE SCHNUCK MARKETS CHAMPAIGN KIR 100.0 BEST BUY ROSS DRESS FOR LESS CHICAGO 88.4 BURLINGTON RAINBOW SHOPS JEWEL/OSCO (6) CHICAGO 100.0 SEAFOOD CITY DOWNERS GROVE 96.1 TJ MAXX BEST BUY SHOP & SAVE MARKET ELGIN 98.7 ELGIN MALL AARON SALES & LEASE OWNERSHIP ELGIN FARMERS PRODUCTS FAIRVIEW HEIGHTS 100.0 HOBBY LOBBY DICK'S SPORTING GOODS FRESH THYME FARMERS MARKET KILDEER 99.1 BED BATH & BEYOND MICHAELS MOUNT PROSPECT 70.6 KOHL'S TRUE VALUE MUNDELEIN 97.6 BURLINGTON JEWEL/OSCO (6) OAK LAWN 100.0 KMART CHUCK E CHEESE OAKBROOK TERRACE 100.0 HOME DEPOT BIG LOTS ROCKFORD 100.0 BEST BUY ROSS DRESS FOR LESS SKOKIE 100.0 MARSHALLS OLD NAVY JEWEL/OSCO (6) VERNON HILLS 99.5 DICK'S SPORTING GOODS PETSMART WOODRIDGE 96.5 HOLLYWOOD BLVD CINEMA SHOE CARNIVAL INDIANA GREENWOOD (5) 100.0 BABIES R US TOYS R US FRESH THYME FARMERS MARKET INDIANAPOLIS OJV 78.9 CVS DOLLAR GENERAL KROGER KANSAS WICHITA KIR 100.0 BEST BUY TJ MAXX WICHITA KIR 100.0 DICK'S SPORTING GOODS GORDMANS KENTUCKY LEXINGTON 98.5 BEST BUY BED BATH & BEYOND LOUISIANA HARVEY 100.0 BEST BUY MICHAELS LAFAYETTE 88.7 ALBERTSONS (6) SHREVEPORT 88.0 MICHAELS DOLLAR TREE MASSACHUSETTS ABINGTON 100.0 LOWE'S HOME CENTER BRIGHTON 100.0 WHOLE FOODS MARKET CAMBRIDGE 100.0 MICRO CENTER TRADER JOE'S CHATHAM 100.0 OCEAN STATE JOB LOT DORCHESTER 100.0 NATIONAL WHOLESALE LIQUIDATORS EVERETT 100.0 WALGREENS FALMOUTH 92.7 STAPLES PLANET FITNESS FRAMINGHAM 100.0 AJ SEABRA SUPERMARKET GREAT BARRINGTON 100.0 KMART PRICE CHOPPER HYANNIS 99.3 TOYS R US/BABIES R US HOME GOODS SHAW'S SUPERMARKET MEDFORD 100.0 OFF BROADWAY SHOE ALDI PITTSFIELD 92.3 STOP & SHOP QUINCY 100.0 RITE AID BIG Y QUINCY 100.0 WALGREENS REVERE 100.0 WALGREENS SALEM 89.2 STAPLES SHREWSBURY 100.0 BOB'S STORES BED BATH & BEYOND SPRINGFIELD 100.0 CVS SWAMPSCOTT 91.6 CVS PETCO WAKEFIELD 100.0 MG FITNESS WALTHAM 100.0 PETCO WOBURN 100.0 KOHL'S DOLLAR TREE WORCESTER 100.0 PEP BOYS HARBOR FREIGHT TOOLS YEAR DEVELOPED LEASABLE PERCENT OR AREA LEASED MAJOR LEASES GROCER LOCATION LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA MARYLAND BALTIMORE (5) 90.0 SALVO AUTO PARTS WEIS MARKETS BALTIMORE 94.8 RITE AID DOLLAR TREE SAFEWAY BALTIMORE 90.2 CORT FURNITURE RENTAL BALTIMORE 97.5 WEIS MARKETS BALTIMORE 100.0 GIANT FOOD BALTIMORE 100.0 GIANT FOOD BALTIMORE 98.3 GIANT FOOD BEL AIR 91.4 CVS DOLLAR TREE SAFEWAY CLARKSVILLE 100.0 GIANT FOOD CLINTON 100.0 PLANET FITNESS COLUMBIA 100.0 MICHAELS PETSMART BJ'S WHOLESALE CLUB (6) COLUMBIA 100.0 TOYS R US/BABIES R US NORDSTROM RACK TARGET (6) COLUMBIA (5) 100.0 GIANT FOOD COLUMBIA 96.5 HARRIS TEETER COLUMBIA 100.0 SAFEWAY COLUMBIA (5) 96.4 CVS DAVID'S NATURAL MARKET DISTRICT HEIGHTS 100.0 GIANT FOOD EASTON 90.6 DOLLAR TREE GIANT FOOD ELLICOTT CITY 94.0 GIANT FOOD ELLICOTT CITY 95.1 PETCO SAFEWAY ELLICOTT CITY PRU 100.0 TARGET KOHL'S SAFEWAY FREDERICK 100.0 GIANT FOOD GAITHERSBURG 93.2 FLOOR & DECOR MATTRESS & FURNITURE MART GAITHERSBURG (5) 90.0 MICHAELS PETSMART WHOLE FOODS MARKET HUNT VALLEY 94.4 GIANT FOOD LAUREL (5) 93.6 2ND AVE. VALUE STORES PLANET FITNESS NORTH EAST 90.3 FOOD LION OWINGS MILLS (2) 93.1 AMC THEATRES PASADENA OJV 100.0 DAVITA PIKESVILLE 95.8 GIANT FOOD TIMONIUM 92.8 AMERICAN RADIOLOGY TIMONIUM 98.1 STAPLES GIANT FOOD TOWSON 100.0 AAA CVS SAFEWAY TOWSON 93.6 WALMART TARGET WEIS MARKETS MAINE SOUTH PORTLAND 100.0 DSW SHOE WAREHOUSE DOLLAR TREE MICHIGAN CLARKSTON 81.6 OFFICE DEPOT FORT CLARKSTON NEIMAN'S FAMILY MARKET FARMINGTON 100.0 TUESDAY MORNING FITNESS 19 FRESH THYME FARMERS MARKET LIVONIA 94.0 CVS TAYLOR 95.4 KOHL'S BABIES R US WALKER 100.0 RUBY-15-WALKER, LLC KOHL'S MINNESOTA MAPLE GROVE KIR 91.6 BEST BUY JO-ANN FABRICS BYERLY'S MAPLE GROVE 98.6 LOWE'S HOME CENTER DICK'S SPORTING GOODS COSTCO (6) MINNETONKA KIR 76.3 TOYS R US/BABIES R US ROSEVILLE 38.8 PLANET FITNESS MISSOURI JOPLIN 84.9 ASHLEY FURNITURE HOMESTORE ROSS DRESS FOR LESS KIRKWOOD 78.2 HOBBY LOBBY BURLINGTON LEMAY 100.0 DOLLAR GENERAL SHOP N SAVE MANCHESTER KIR 100.0 KOHL'S SAINT CHARLES 100.0 SAINT CHARLES 100.0 KOHL'S SAINT LOUIS 100.0 KOHL'S CLUB FITNESS SAINT LOUIS 88.5 SHOP N SAVE SAINT LOUIS (5) 89.1 BURLINGTON BIG LOTS SAINT LOUIS 100.0 HOME DEPOT PLANET FITNESS SAINT PETERS 68.5 HOBBY LOBBY OFFICE DEPOT SPRINGFIELD 100.0 BEST BUY JCPENNEY SPRINGFIELD 100.0 KMART OFFICE DEPOT NORTH CAROLINA ASHEVILLE 96.7 TJ MAXX ROSS DRESS FOR LESS CARY KIR 99.3 KOHL'S PETSMART BJ'S WHOLESALE CLUB CARY 94.3 DICK'S SPORTING GOODS BEST BUY CHARLOTTE 88.6 HOME DEPOT BURLINGTON CHARLOTTE 92.6 ROSS DRESS FOR LESS K&G FASHION SUPERSTORE CHARLOTTE 100.0 HARRIS TEETER CHARLOTTE 97.2 HARRIS TEETER CORNELIUS 100.0 HARRIS TEETER DAVIDSON 98.9 HARRIS TEETER DURHAM KIR 100.0 BEST BUY BUY BUY BABY WALMART DURHAM 80.4 TJ MAXX JO-ANN FABRICS KNIGHTDALE OIP 100.0 DICK'S SPORTING GOODS ROSS DRESS FOR LESS TARGET (6) MOORESVILLE 99.3 BEST BUY BED BATH & BEYOND MORRISVILLE 97.3 CARMIKE CINEMAS STEIN MART FOOD LION RALEIGH 79.7 GOLFSMITH BED BATH & BEYOND RALEIGH 96.8 OFFICE DEPOT 02 FITNESS WINSTON-SALEM 97.3 DOLLAR TREE HARRIS TEETER NEW HAMPSHIRE NASHUA 100.0 TJ MAXX MICHAELS TRADER JOE'S SALEM 100.0 KOHL'S BOB'S STORES SHAW'S SUPERMARKET NEW JERSEY BRIDGEWATER KIR 100.0 BED BATH & BEYOND MARSHALLS COSTCO (6) CHERRY HILL (5) 75.4 RETRO FITNESS CHERRY HILL 100.0 KOHL'S PLANET FITNESS CHERRY HILL 78.4 KOHL'S BABIES R US TARGET (6) CHERRY HILL 96.3 BURLINGTON SEARS OUTLET SHOPRITE CLARK 100.0 SHOPRITE CLARK 100.0 BRIXMOR CLARK 100.0 24 HOUR FITNESS RITE AID EAST WINDSOR 87.7 TARGET TJ MAXX PATEL BROTHERS EDGEWATER PRU 97.8 TARGET TJ MAXX ACME HILLSDALE 100.0 WALGREENS KING'S SUPERMARKET HOLMDEL 98.0 HOBBY LOBBY MARSHALLS HOLMDEL 98.3 BEST BUY MICHAELS BEST MARKET MILLBURN 96.9 WALGREENS PET SUPPLIES PLUS KING'S SUPERMARKET MOORESTOWN 90.4 LOWE'S HOME CENTER SKYZONE NORTH BRUNSWICK 100.0 BURLINGTON MARSHALLS WALMART PISCATAWAY 96.1 SHOPRITE RIDGEWOOD 100.0 WHOLE FOODS MARKET UNION 100.0 BEST BUY WHOLE FOODS MARKET WAYNE 84.8 FLOOR & DECOR SOVRAN ACQUISITION LP WESTMONT 54.5 SUPER FITNESS TUESDAY MORNING NEVADA RENO 97.5 PIER 1 IMPORTS WHOLE FOODS MARKET (6) RENO PRU 87.6 SCOLARI'S WAREHOUSE MARKET RENO 100.0 BED BATH & BEYOND NORDSTROM RACK WILD OATS MARKETS (3) RENO 97.5 RALEY'S RENO 96.7 SHELL OIL RALEY'S SPARKS 97.2 CVS SAFEWAY SPARKS 96.7 RALEY'S NEW YORK AMHERST OJV 100.0 TOPS SUPERMARKET BAYSHORE 100.0 BEST BUY TOYS R US/BABIES R US ALDI BELLMORE 100.0 PETSMART BRIDGEHAMPTON 99.0 KMART TJ MAXX KING KULLEN BRONX (5) OJV 98.8 NATIONAL AMUSEMENTS BLINK FITNESS FOOD BAZAAR BROOKLYN KIR 100.0 HOME DEPOT WALGREENS BROOKLYN 100.0 RITE AID BROOKLYN 100.0 CENTER FOR ALLIED HEALTH EDUCA DUANE READE BROOKLYN 100.0 DUANE READE PARTY CITY BROOKLYN HEIGHTS 100.0 KEY FOOD BUFFALO OJV 98.9 PETSMART CITI TRENDS TOPS SUPERMARKET CENTEREACH OJV 95.5 BIG LOTS MODELL'S WALMART COMMACK 100.0 TOYS R US/BABIES R US HOBBY LOBBY KING KULLEN COMMACK 100.0 DEAL$ COPIAGUE (5) KIR 100.0 HOME DEPOT TARGET (6) YEAR DEVELOPED LEASABLE PERCENT OR AREA LEASED MAJOR LEASES GROCER LOCATION LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA ELMONT 100.0 DUANE READE ELMONT 100.0 CVS ELMSFORD 100.0 ELMSFORD 119 AUTONATION FARMINGDALE 98.4 HOME DEPOT SUNRISE CREDIT SERVICES STEW LEONARD'S FLUSHING 100.0 FRUIT VALLEY PRODUCE FRANKLIN SQUARE 100.0 PETCO FREEPORT KIR 100.0 WALGREENS FREEPORT KIR 100.0 VORNADO REALTY TRUST MARSHALLS TARGET GLEN COVE KIR 100.0 STAPLES ANNIE SEZ HAMPTON BAYS 100.0 MACY'S PETCO HARRIMAN 94.6 KOHL'S MICHAELS HICKSVILLE 97.3 PETCO DOLLAR TREE HUNTINGTON STATION 100.0 RITE AID BEST MARKET JERICHO 100.0 MARSHALLS WHOLE FOODS MARKET KEW GARDENS HILLS 100.0 LATHAM KIR 88.8 SAM'S CLUB DICK'S SPORTING GOODS HANNAFORD LEVITTOWN OJV 36.1 DSW SHOE WAREHOUSE LITTLE NECK 100.0 LONG ISLAND CITY 100.0 KEY FOOD MANHASSET 100.0 MARSHALLS NORDSTROM RACK KING KULLEN MASPETH 100.0 DUANE READE MERRICK KIR 98.5 HOME GOODS ANNIE SEZ BEST MARKET MINEOLA 100.0 NORTH SHORE FARMS MUNSEY PARK KIR 100.0 BED BATH & BEYOND WHOLE FOODS MARKET NESCONSET 100.0 PETSMART BOB'S DISCOUNT FURNITURE COSTCO (6) NORTH MASSAPEQUA 52.8 PLAINVIEW 95.9 FAIRWAY STORES SELDEN 100.0 HOME DEPOT RITE AID KING KULLEN (3) STATEN ISLAND KIR 88.3 TJ MAXX LA FITNESS STATEN ISLAND 100.0 SI FURNITURE INC. HOME GOODS TARGET STATEN ISLAND 96.9 LA FITNESS STATEN ISLAND (5) 100.0 KMART TOYS R US/BABIES R US STATEN ISLAND 100.0 STAPLES SYOSSET 92.5 NEW YORK SPORTS CLUB VALLEY STREAM 100.0 KEY FOOD WHITE PLAINS 100.0 DOLLAR TREE WOODSIDE 100.0 CHAMPION FOOD SUPERMARKET YONKERS 100.0 SHOPRITE YONKERS 100.0 ADVANCE AUTO PARTS OHIO SHARONVILLE OJV 100.0 GABRIEL BROTHERS KROGER PATEL BROTHERS INDIAN FOODS OREGON CLACKAMAS PRU 79.6 NORDSTROM RACK OLD NAVY TARGET (6) GRESHAM PRU 85.6 MADRONA WATUMULL ROSS DRESS FOR LESS GRESHAM 90.7 MARSHALLS OFFICE DEPOT GRESHAM 96.0 CASCADE ATHLETIC CLUB WALMART NEIGHBORHOOD MARKET HILLSBORO PRU 96.5 RITE AID DSW SHOE WAREHOUSE SAFEWAY MILWAUKIE PRU 96.2 RITE AID JO-ANN FABRICS HAGGEN (3) PORTLAND PRU 97.8 DOLLAR TREE SAFEWAY PENNSYLVANIA ARDMORE (5) 88.1 LIFE TIME FITNESS BANANA REPUBLIC TRADER JOE'S BEAVER FALLS 100.0 KMART (3) HOME DEPOT GIANT EAGLE (6) BLUE BELL 100.0 KOHL'S HOME GOODS SUPER FRESH (6) CHAMBERSBURG 98.2 WINE & SPIRITS SHOPPE GIANT FOOD DEVON 95.3 WINE & SPIRITS SHOPPE WHOLE FOODS MARKET EAGLEVILLE 37.2 DOLLAR TREE EAST NORRITON 100.0 RETRO FITNESS JO-ANN FABRICS SHOPRITE EAST STROUDSBURG 80.3 KMART EXTON 100.0 HOBBY LOBBY EXTON 100.0 KOHL'S HARRISBURG (5) 98.8 AMERICAN SIGNATURE BIG BOB'S FLOORING GIANT FOOD HAVERTOWN 100.0 KOHL'S HORSHAM 97.8 GIANT FOOD MONROEVILLE 95.2 PETSMART BED BATH & BEYOND MONTGOMERYVILLE KIR 98.4 BED BATH & BEYOND HHGREGG GIANT FOOD NEW KENSINGTON 100.0 GIANT EAGLE NORRISTOWN 100.0 SEARS HARDWARE PHILADELPHIA (5) OJV 100.0 BURLINGTON TOYS R US PHILADELPHIA (5) OJV 95.0 TARGET PEP BOYS ACME PHILADELPHIA 100.0 KOHL'S (3) PHILADELPHIA OJV 95.7 SEARS ACME (6) PITTSBURGH 98.6 THE TILE SHOP RITE AID WHOLE FOODS MARKET PITTSBURGH 100.0 HHGREGG TJ MAXX QUAKERTOWN CPP 96.2 BJ'S WHOLESALE CLUB BEST BUY ALDI RICHBORO 97.8 ACME SCOTT TOWNSHIP 100.0 WALMART SHOP N SAVE (6) SHREWSBURY 98.4 GIANT FOOD SPRINGFIELD 95.2 STAPLES EMPIRE BEAUTY SCHOOL GIANT FOOD WHITEHALL OJV 94.5 VALUE CITY FURNITURE JO-ANN FABRICS WHITEHALL 100.0 KOHL'S WYNNEWOOD 100.0 WHOLE FOODS MARKET YORK 100.0 GIANT FOOD PUERTO RICO BAYAMON 94.3 PLANET FITNESS CHUCK E CHEESE AMIGO SUPERMARKET CAGUAS 95.2 COSTCO JCPENNEY SAM'S CLUB CAROLINA 94.5 KMART HOME DEPOT ECONO RIAL MANATI 69.1 PLANET FITNESS MAYAGUEZ 99.0 HOME DEPOT CARIBBEAN CINEMA SAM'S CLUB PONCE 92.0 2 PETSMART SUPERMERCADOS MAXIMO TRUJILLO ALTO 100.0 KMART FARMACIA SAVIA PUEBLO SUPERMARKET RHODE ISLAND CRANSTON 97.3 BOB'S STORES MARSHALLS SOUTH CAROLINA CHARLESTON 98.9 STEIN MART PETCO HARRIS TEETER CHARLESTON (5) 89.6 BARNES & NOBLE TJ MAXX HARRIS TEETER GREENVILLE 92.4 GOLD'S GYM TJ MAXX INGLES GREENVILLE 97.7 ACADEMY SPORTS & OUTDOORS TRADER JOE'S GREENVILLE 87.6 THE FRESH MARKET TENNESSEE MADISON 96.6 OLD TIME POTTERY WALMART NEIGHBORHOOD MARKET MEMPHIS KIR 100.0 BED BATH & BEYOND TEXAS AMARILLO KIR 99.2 HOME DEPOT KOHL'S AUSTIN OJV 97.7 PLANET FITNESS BUFFET KING AUSTIN OJV 96.8 BARNES & NOBLE PETCO AUSTIN OJV 100.0 GATTI LAND EATER-TAINMENT 24 HOUR FITNESS AUSTIN OJV 100.0 ACADEMY SPORTS & OUTDOORS PACIFIC RESOURCES ASSOCIATES AUSTIN KIR 96.6 TOYS R US/BABIES R US BED BATH & BEYOND AUSTIN (5) 93.6 HEB GROCERY AUSTIN PRU 99.0 BED BATH & BEYOND BUY BUY BABY BAYTOWN 95.3 HOBBY LOBBY ROSS DRESS FOR LESS BEAUMONT 0.0 BROWNSVILLE 95.9 BURLINGTON TJ MAXX BURLESON 100.0 KOHL'S ROSS DRESS FOR LESS ALBERTSONS (6) CONROE 100.0 ASHLEY FURNITURE HOMESTORE TJ MAXX CORPUS CHRISTI 97.4 BEST BUY ROSS DRESS FOR LESS DALLAS KIR 100.0 ROSS DRESS FOR LESS OFFICEMAX TARGET (6) DALLAS PRU 90.5 CVS ULTA VITAMIN COTTAGE NATURAL FOOD FORT WORTH 93.1 MARSHALLS ROSS DRESS FOR LESS TARGET (6) FRISCO 97.0 HOBBY LOBBY / MARDELS HEMISPHERES SPROUTS FARMERS MARKET GEORGETOWN OJV 81.1 DOLLAR TREE CVS GRAND PRAIRIE 93.3 24 HOUR FITNESS ROSS DRESS FOR LESS TARGET (6) HOUSTON 100.0 TJ MAXX ROSS DRESS FOR LESS TARGET (6) HOUSTON 100.0 BEST BUY HOME GOODS HOUSTON 90.8 MARSHALLS BED BATH & BEYOND FOOD TOWN (6) HOUSTON 93.8 ROSS DRESS FOR LESS OLD NAVY HOUSTON 98.1 ROSS DRESS FOR LESS GOODY GOODY LIQUOR SPROUTS FARMERS MARKET HUMBLE 100.0 KOHL'S TJ MAXX TARGET (6) LEWISVILLE 96.0 BABIES R US BED BATH & BEYOND MESQUITE 95.0 KROGER PASADENA KIR 99.5 BEST BUY ROSS DRESS FOR LESS YEAR DEVELOPED LEASABLE PERCENT OR AREA LEASED MAJOR LEASES GROCER LOCATION LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA PLANO 100.0 HOME DEPOT EXPO (3) SOUTHLAKE 81.6 SPRING (2) - - SUGAR LAND 91.2 KROGER TEMPLE 94.1 HOBBY LOBBY ROSS DRESS FOR LESS WEBSTER (5) 100.0 HOBBY LOBBY BEL FURNITURE VIRGINIA BURKE 98.9 CVS SAFEWAY FAIRFAX KIR 100.0 HOME DEPOT 24 HOUR FITNESS COSTCO FAIRFAX PRU 100.0 WALGREENS TJ MAXX FAIRFAX 81.4 HARRISONBURG 97.7 KOHL'S MARTIN'S LEESBURG PRU 100.0 DICK'S SPORTING GOODS BIG LOTS MANASSAS 89.9 BURLINGTON PENTAGON CITY CPP 100.0 MARSHALLS BEST BUY COSTCO RICHMOND 100.0 BURLINGTON OFFICEMAX ALDI RICHMOND OIP 0.0 ROANOKE 95.7 MICHAELS MARSHALLS SAM'S CLUB (6) STAFFORD 100.0 STAPLES PETCO GIANT FOOD STAFFORD 100.0 TJ MAXX ROSS DRESS FOR LESS SHOPPERS FOOD STERLING 92.4 TOYS R US MICHAELS TARGET (6) STERLING 100.0 WALMART LOWE'S HOME CENTER SAM'S CLUB WOODBRIDGE (5) OJV 100.0 REGENCY FURNITURE THE SALVATION ARMY ALDI WOODBRIDGE KIR 99.0 HOBBY LOBBY DICK'S SPORTING GOODS WASHINGTON AUBURN 82.7 LA FITNESS OFFICE DEPOT BELLEVUE 92.7 TARGET WALMART SAFEWAY BELLINGHAM KIR 93.6 MACY'S FURNITURE BEST BUY COSTCO (6) BELLINGHAM PRU 94.6 KMART GOODWILL INDUSTRIES SAFEWAY FEDERAL WAY KIR 97.5 JO-ANN FABRICS BARNES & NOBLE H MART KENT PRU 87.2 ROSS DRESS FOR LESS LAKE STEVENS 67.1 BARTELL DRUGS SAFEWAY MILL CREEK (5) 71.4 OLYMPIA PRU 100.0 BARNES & NOBLE PETCO TRADER JOE'S OLYMPIA 100.0 TRADER JOE'S (6) SEATTLE PRU 95.0 BARTELL DRUGS SAFEWAY SILVERDALE 100.0 JO-ANN FABRICS RITE AID SAFEWAY SILVERDALE PRU 96.4 ROSS DRESS FOR LESS SPOKANE 86.7 BED BATH & BEYOND ROSS DRESS FOR LESS TRADER JOE'S TACOMA PRU 100.0 TJ MAXX OFFICE DEPOT TARGET (6) TUKWILA (5) KIR 100.0 MACY'S FURNITURE BEST BUY CANADA ONTARIO BROCKVILLE UJV 77.3 SEARS GALAXY TOTAL(4) Percent leased information as of December 31, 2016. Denotes ground-up development project. The square footage shown represents the completed leaseable area and future development. Denotes tenants who are Dark & Paying. Does not include 379 properties, primarily through the Company’s preferred equity investments, other real estate investments and non-retail properties, totaling approximately 6.2 million square feet of GLA. Denotes projects which exclude GLA of units being held for redevelopment Denotes tenants who are Shadow Anchors CPP Denotes property interest in Canada Pension Plan. KIR Denotes property interest in Kimco Income REIT. OIP Denotes property interest in Other Institutional Programs. OJV Denotes property interest in Other US Joint Ventures. PRU Denotes property interest in Prudential Investment Program. UJV Denotes property interest in Unconsolidated Joint Venture.
